Whitfield, J.
A motion by appellants is made for “an appropriate order providing for the modification of the order of supersedeas made and entered herein under date of November 12, '1920, and for a like modification of the supersedeas bond filed herein on November 18, 1920, so that the condition of the said supersedeas bond shall not require of these appellants to well and truly abide by and perform any final decree rendered herein and pay to the complainant such sum or sums of money as shall be awarded thereby. ”
The supersedeas order and bond referred to were predicated upon an appeal taken to- an order overruling a'demurrer to a bill of complaint involving a large sum of money alleged to be in the custody of the copartners who demurred to the bill. The order overruling the demurrer to the bill of complaint was affirmed (Duncan v. Wilson, 82 Fla. 232, 89 South. Rep. 496), and the cause was remanded to the Circuit Court. Subsequently other proceedings were had in the cause and an appeal is now pending in this court from other interlocutory orders made in the cause. This motion is made upon the theory that the conditions of the litigation have changed by the payment of money into the court and by the fixing and giving of a supersedeas bond for only $1,000.00 on the present appeal. The decree of this court affirming on appeal the order overruling the demurrer to the bill of complaint is the law of the case and the mandate as to that has been transmitted to the lower court. The supersedeas order and bond referred to are matters now in the Circuit Court; and if the movants *49are entitled to any remedy in the premises it is to be had in the Circuit Court.
The motion is denied.
Taylor, C. J., and Ellis, Browne and West, J. J., concur.